Citation Nr: 1036711	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  10-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee, status post 
arthroscopy.

2.  Whether the reduction of a 10 percent rating for right knee 
instability associated with internal derangement to a 
noncompensable (0 percent) rating effective July 1, 2009, was 
proper.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2009 and April 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that this appeal must be 
returned to the RO in order to ensure compliance with due process 
obligations.  Specifically, in June 2010, the Veteran indicated 
that he wished to be scheduled for an in-person hearing before a 
Veterans Law Judge visiting the St. Petersburg RO (Travel Board 
hearing).

The Veteran has a right to a hearing before the issuance of a 
Board decision.  
38 C.F.R. §§ 3.103(a), (c) (2009).  Accordingly, he should be 
scheduled for a Travel Board hearing in accordance with his 
expressed desires.  Because such hearings are scheduled by the 
RO, the Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements. 
See 38 C.F.R. §§ 20.1304 (2009).



(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge in 
accordance with applicable laws and 
regulations.  A copy of the notice to the 
Veteran and his representative of the 
scheduling of the hearing should be placed in 
the record.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board for appellate review as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


